Title: From George Washington to Abraham Skinner, 8 November 1780
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters Prekaness 8th Novemr 1780
                        
                        I have recd yours of the 7th with a report of your proceedings with the British Commissary of prisoners
                            at your late Meeting. I have thought proper to accede to the proposals of the several exchanges offered in the Returns
                            Numbered 5. 6. and 10 and shall take the speediest occasion to direct the Officer commanding at Charlotte Barracks to send
                            down the Officers who are the objects of those propositions—You will order the several British and German Corps mentioned
                            in the Return No. 8 to be sent to New York in exchange for our privates now there—They will have a Balance of upward of
                            60 privates in our favor. I shall be ready to grant a passport for a Flag Vessel to proceed to Newport or providence to
                            bring the prisoners from Rutland—I have it not in my power to accede to the proposed Exchange of
                            Lt Colo. de Buysson for Lt Governor Hamilton (Return No. 7) that Gentleman with Major Hayes has been
                            permitted by the State of Virginia to go to New York upon parole; but they will not consent at present to his final
                            exchange.
                        In regard to the proposal of exchanging of the Officers who will remain upon Long Island after the foregoing
                            are carried into execution, for a division of the troops of Convention; I have only to say, that I will enter into a
                            negotiation for such an exchange, provided Lt Genl Burgoyne is made an object of it, but upon no other terms—And in respect to the further proposal of a general exchange of the Convention troops Officers and Men for the prisoners
                            of War taken to the Southward as far as they will apply, you must be sensible that we are no ways prepared to enter upon
                            that business, as we have but a very imperfect State of the prisoners in that quarter and more especially as we have good
                            reason to believe that a considerable number of prisoners have fallen lately into our hands there. Another reason for my
                            not wishing to interfere in the exchange of the Southern prisoners at present is that the Commanding Officer in that
                            district has powers competent to that purpose, so far as he may have prisoners of War in his hands. I am Sir &c.
                        